UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-7815



NATHANIEL C. RILEY, II,

                                           Petitioner - Appellant,

          versus


WILLIAM R. DAVIS, Warden of Lee Correctional
Institution; ATTORNEY GENERAL OF THE STATE OF
SOUTH CAROLINA,

                                          Respondents - Appellees.




                            No. 97-7816



NATHANIEL C. RILEY, II,

                                           Petitioner - Appellant,

          versus


WILLIAM R. DAVIS, Warden of Lee Correctional
Institution; ATTORNEY GENERAL OF THE STATE OF
SOUTH CAROLINA,

                                          Respondents - Appellees.
Appeals from the United States District Court for the District of
South Carolina, at Florence.    Henry M. Herlong, Jr., District
Judge. (CA-97-2443-4-20BE, CA-97-2442-4-20BE)


Submitted:   April 30, 1998               Decided:    July 20, 1998


Before WILKINS and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Nathaniel C. Riley, II, Appellant Pro Se.      Donald John Zelenka,
Chief Deputy Attorney General, Columbia,       South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellant seeks to appeal the district court’s orders denying

relief without prejudice on his petitions filed under 28 U.S.C.A.

§ 2241 (1994). We have reviewed the record and the district court’s

opinions adopting the recommendations of the magistrate judge to

dismiss Riley’s petitions for failure to exhaust state remedies and

find no reversible error. Because Riley has already been convicted

in state court and now seeks federal habeas relief to attack the

validity of his convictions, § 2241 relief is not available. See

Braden v. 30th Judicial Circuit Court, 410 U.S. 484, 489-90 (1973).

To the extent that Riley’s petitions are properly construed as

being brought under 28 U.S.C.A. § 2254 (West 1994 & Supp. 1998), he

has not exhausted his state remedies, a prerequisite to seeking

§ 2254 relief. See 28 U.S.C.A. § 2254(b), (c). Accordingly, we deny

certificates of appealability and dismiss the appeals. We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                3